Citation Nr: 0918604	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected non-ulcer dyspepsia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Private 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to February 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas, which granted service connection for non-ulcer 
dyspepsia and granted a 10 percent initial rating, effective 
November 21, 1993.  The Veteran disagreed with the initial 
disability evaluation and appealed the decision to the Board.  

In a December 2004 decision, the Board affirmed the RO's 
assignment of a 10 percent initial rating.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeal for Veterans Claims (previously the United States 
Court of Veterans Appeals, hereafter "the Court").  In July 
2007, the Court issued a decision to vacate the case and 
remand the matter to the Board for further action consistent 
with its July 2007 decision.  

In February 2008, the Board remanded the claim for further 
development consistent with the Court's decision.  The case 
has been returned for appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2007 Memorandum Decision, the Court found that 
the VA examinations of record did not adequately address the 
severity of the Veteran's service-connected non-ulcer 
dyspepsia over the entire course of the appeal (i.e. from 
1993 to the present).  As a result of the Court's decision, 
the claim was remanded for a new VA examination, to include a 
medical opinion on the nature and severity of the condition 
since 1993.  A VA examination was performed in April 2008.  
In rendering his opinion, the examiner stated, in part, that 
there was no evidence in the record of doctor visits for 
gastrointestinal complaints over the past four years.  

In correspondence submitted in September 2008, the Veteran's 
attorney indicated that there were nearly 200 pages of 
outstanding VA outpatient treatment records, dated from 
September 2006 to May 2008, which reflected treatment for 
stomach problems.  The Board observes, however, other than 
one single VA outpatient treatment record dated in May 2008, 
that the last outpatient treatment record in the claims file 
is dated in February 2003.  The Board also notes that the 
supplemental statements of the case (SSOCs), issued in April 
2008 and September 2008, did not list any VA outpatient 
treatment records in the evidence section, nor included any 
reference VA outpatient treatment records in the reasons and 
bases discussion.  These records are relevant to the 
Veteran's appeal.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The Board is on notice of outstanding VA treatment 
records pertinent to the Veteran's current claim on appeal; 
efforts must be undertaken to obtain these records.  See 38 
U.S.C.A. § 5103A(b).

Finally, the Board notes that there are at least three other 
alternate applicable Diagnostic Codes (DC's) that may 
potentially afford the Veteran a higher rating for his 
disability.  These are DC's 7304-7306.  See 38 C.F.R. 
§ 4.114, DC 7304-7306 (2008).  The Veteran has not received 
notice of the requirements for an increased evaluation 
pursuant to those diagnostic criteria.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
letter should include notice of the 
criteria set forth at 38 C.F.R. 
§ 4.114, Diagnostic Codes 7304-7306. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for non-ulcer 
dyspepsia from February 2003 to 
September 2006.  The RO should then 
obtain all records of treatment from 
2003 to present and associate such with 
the claims folder.  Specific inquires 
should be made of the Dallas VAMC for 
records dated from September 2006 to 
the present.  

After the Veteran has signed the 
appropriate releases, the records should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain the identified 
records, it should be so noted in the 
file.  The Veteran and his attorney are 
to be notified of unsuccessful efforts in 
this regard.

3.  Thereafter, the claims folder 
should be returned to the examiner who 
evaluated the Veteran in April 2008 for 
an addendum opinion.  

a) The examiner is requested to review 
the additional medical records and 
provide an addendum opinion as to the 
extent and severity of the Veteran's 
non-ulcer dyspepsia from 1993 to 
present.  In doing so, the examiner 
should state whether the disability has 
been mild, moderate, or severe, over 
the course of the appeal and at 
present.  

b) There are no specific rating 
criteria for non-ulcerative dyspepsia.  
Thus, the examiner is also to provide 
an opinion as to whether DC 7304 (for 
gastric ulcers), DC 7305 (for duodenal 
ulcers), DC 7306 (for gastrojejunal 
ulcers), or 7346 (for hiatal hernias) 
is most analogous to this disability, 
in accordance with the relevant rating 
criteria.  

4.  After completing the above, and any 
other development deemed necessary, 
readjudicate the claim based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his attorney should be provided 
with an SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



